Case: 20-50776     Document: 00515824660         Page: 1     Date Filed: 04/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           April 16, 2021
                                  No. 20-50776                            Lyle W. Cayce
                               Conference Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Armando Almanza-Figueroa,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 1:20-CR-140-1


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Armando
   Almanza-Figueroa has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Almanza-Figueroa has not filed a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50776     Document: 00515824660         Page: 2   Date Filed: 04/16/2021




                                  No. 20-50776


   response. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the APPEAL IS DISMISSED.
   See 5th Cir. R. 42.




                                       2